                  Case 1:19-cv-09645-CM Document 18 Filed 11/20/19 Page 1 of 3

  ~~rceFx~yq~ce                        UNITED STATES
   ~y>     -~~ ~           SECURITIES AND EXCHANGE COMMISSION
     ~~~ ' ~ `                       BOSTON REGIONAL OFFICE
 s. ~ ,; ~'3 a
 N~                                 33 ARCH STREET,24th FLOOR
   "''~vX~~`` T                  BOSTON,MASSACHUSETTS 02110-1424
                                      TELEPHONE:(617)573-8900
                                      FACSIMILE:(617)573-4590

                                                     November 20, 2019

Via ECF and B

Honorable Colleen McMahon
United States District Court
Southern District of New York
500 Pearl Street, Room 2550
New York, NY 10007-1312

         Re:        SEC a George Nikas, et al., 19-cv-009645-CM

Dear Judge McMahon:

      The Securities &Exchange Commission (the "Commission") writes in advance ofthe
November 22, 2019 hearing on the Order to Show Cause (the "Order")in connection with the
above-captioned case.

       Pursuant to the Court's Order(ECF No. 3), on the day of entry, the Commission served
the Order on Defendant George Nikas("Nikas") via electronic mail, along with the Complaint
and other materials filed in support ofthe Application for the Order. See Exhibit A (10/18/2019
emails from Assunta Vivolo to George Nikas, at george.nikas@gmail.com and
george@grkfresh.com). On October 24, 2019, the Commission was contacted by David Smith,
Esq. on behalf of Nikas, and the parties subsequently submitted a stipulation to the Court to
extend the deadlines for the Order to Show Cause hearing. See ECF No. 13 (10/30/19 Order
adjourning Order to Show Cause Hearing to November 22, 2019). The stipulation extended the
deadline for Nikas's opposition to the Order to November 14, 2019. Id.

        On November 7, 2019, Mr. Smith advised that he was not retained to further represent
Nikas and provided the name ofthe attorney he understood was now representing Nikas. See
Exhibit B (11/18/2019 email from Assunta Vivolo to George Nikas, at george.nikas@gmail.com
and george@grkfresh.com). On November 11, 2019, the Commission spoke with this second
attorney, who advised that he would represent Nikas in the civil case and planned to make a
submission on November 14, 2019. However, on November 14, 2019, the second attorney
advised that he would not be representing Nikas in the civil case, and thus would not be
submitting any papers in response to the Order or appearing at the November 22, 2019 hearing.
See id.

         On November 18, 2019, the Commission sent the summons and Complaint to Nikas via
             Case 1:19-cv-09645-CM Document 18 Filed 11/20/19 Page 2 of 3

email at the addresses george.nikas@gmail.com and george@grkfresh.com.` See id. In addition,
the Commission sent Nikas the stipulation that was so ordered by the Court. See id.

        As the Court is likely aware, the United States Attorney's Office(SDNY)has filed an
indictment against Nikas for his participation in multiple insider trading schemes. The
Indictment against Nikas includes, but is not limited to, the conduct by Nikas and Cohen that is
alleged in the Commission's complaint. See Exhibit C (Indictment of Georgios Nikas, a/k/a
George Nikas and Telemaque Lavidas, 19 Cr. 716(DLC)(filed 10/7/2019)). Although Nikas
has not appeared in the criminal case, his co-defendant Telemaque Lavidas2 was arrested on
October 18, 2019 at Nikas's Manhattan apartment, and has been detained pending trial. See
Exhibit D (11/14/2019 letter from AUSA Richard Cooper to the Honorable Denise Cote,
opposing request to relitigate denial of bail application.)

        On November 14, 2019, in opposing co-defendant Lavidas's bail application, the United
States Attorney's Office detailed their communications with Nikas's counsel, who advised the
Office that Nikas is aware of the criminal indictment and does not plan to appear. To wit:

                  The defendant's co-conspirator Nikas, who is also charged in the
                  Indictment, is aware of the charges in the Indictment, and has
                  advised the Government,through counsel, that he plans to remain a
                 fugitive in Greece rather than submit to thejurisdiction ofthe Court.

Exhibit D, at 5 (emphasis added).

        In conclusion, the Commission advises the Court that counsel has complied with the
Order, which has been served on Nikas, along with the summons and Complaint, and other
materials supporting the Commission's Application for the Order. As is evident from his
consultations with two different attorneys regarding this matter and the aforementioned
stipulation, Nikas has received timely notice ofthe Order and related deadlines. However, Nikas
chose not to make a submission in response to the Order and it is uncertain, if not unlikely, that
Nikas will appear at Friday's hearing, whether pro se or with representation. The Commission
will inform the Court promptly if we receive any additional information about Nikas's
attendance at the November 22,2019 hearing.




i As reflected in the Commission's Application for Order to Show Cause and the accompanying documentation, the
email addresses geor~e.nikas(a~gmail.com and geor~na,grkfresh.com were used in connection with Nikas's
brokerage account at Charles Schwab & Co. See Declaration of John Rymas, at ¶¶74-75(ECF No. 9).
z The indictment alleges Nikas's participation in multiple insider trading schemes involving U.S.-traded securities,
including a scheme with Telemaque Lavidas to trade on insider information in shares of the company Ariad
Pharmaceuticals, Inc.("Ariad"), a company on whose board of directors Lavidas's father sat. See Exhibit D at 1.
          Case 1:19-cv-09645-CM Document 18 Filed 11/20/19 Page 3 of 3

                                          Very truly yours,




                                          Rua M. Kelly
                                          Trial Counsel

cc: George Nikas(via electronic mail)
